Citation Nr: 9905282	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.
 
2.  Entitlement to service connection for shrapnel wounds to 
right shoulder and upper chest.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied service connection for 
right hearing loss and shrapnel wounds to right shoulder and 
upper chest.  The veteran served on active duty from August 
1943 to October 1945.


REMAND

The veteran's service personnel records reflect that he 
served aboard the U.S.S. South Dakota until his separation 
from service in October 1945.  The veteran contends that in 
June 1944, while serving aboard the U.S.S. South Dakota the 
ship was attacked by a Japanese warplane that dropped a 500 
pound bomb onto the ship's main deck.  The veteran reports 
that he was approximately 25 feet from the site of impact 
behind a gun position and was knocked unconscious.  The 
veteran asserts that that incident caused his current hearing 
loss and shrapnel wounds to his right shoulder and upper 
chest.  The veteran submitted a document confirming the 
bombing of the U.S.S. South Dakota in June 1944.  Given the 
ships history which confirms the attack on the U.S.S. South 
Dakota, as related by the veteran, and the veteran's service 
on that ship at the time of the attack, the Board construes 
the veteran as being in a combat situation as contemplated by 
38 U.S.C.A. § 1154(b) (West 1991); and 38 C.F.R. § 3.304(d) 
(1998).

In December 1997, a VA audiometric examination disclosed that 
the veteran met the regulatory standard for establishing a 
current hearing disability as defined in 38 C.F.R. § 3.385.  
The veteran contends that while he has bilateral hearing 
loss, his right ear hearing loss is worse due to his exposure 
to acoustic trauma to the right side of his body.  The Board 
notes that the VA examination does not contain an opinion as 
to whether any portion of the veteran's right ear hearing 
loss is due to acoustic trauma he was exposed to during 
service, and such an opinion is required by precedent of the 
United States Court of Veterans' Appeals.  See Swanson v. 
Brown, 4 Vet. App. 148 (1993).

The veteran has asserted that he sustained a shrapnel wound 
of his right arm in the June 1944 attack of the U.S.S. South 
Dakota.  He relates that he had old shrapnel removed from his 
right arm in August 1995 at the VA Medical Center in 
Leavenworth, Kansas, however, VA outpatient treatment reports 
over the past three years make no mention of shrapnel wounds.  
During a VA examination performed in December 1997, the 
veteran had a 1.5 to 2.0 cm skin toned scar on the posterior 
aspect of the right upper arm.  Significantly, the examiner 
linked the scar to an old shell fragment wound.  

The veteran also contends that he sustained a shell fragment 
wound of the upper chest in the same incident aboard ship in 
June 1944 and that he has a scar and a retained fragment.  
However, no examination of the veteran's upper chest appears 
to have been performed.  The Board believes that such an 
examination should be performed and that the examination 
should include an x-ray examination of the chest to determine 
whether any retained metallic foreign body is present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claim file to the examiner who performed 
the December 1997 examination of the 
veteran's hearing acuity for an opinion 
as to whether the right ear hearing loss 
was more likely than not due to acoustic 
trauma sustained by the veteran during 
service, or if any current degree of the 
veteran's right ear hearing loss, which 
is apparently worse that the left ear, is 
due to service acoustic trauma.  If that 
examiner is no longer available, the RO 
should refer the veteran for another 
audiological examination and the 
requested opinions.

2.  The RO should afford the veteran an 
examination of his right arm and upper 
chest by a physician to determine the 
nature and etiology of any scars which 
may be present, and whether those scars 
are consistent with shrapnel wounds.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, but 
should include a chest X-ray in order to 
determine the presence or absence of a 
retained metallic foreign body.  The 
examiner is specifically requested to 
offer an opinion as to whether any scars 
present of the right arm and upper chest 
are clinically consistent with an old 
shrapnel wound.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal as 
indicated below, taking into account 
38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



